 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                             Case No.: 2:18-cr-00051-RFB-NJK
 5                           Plaintiff,                                 ORDER
 6   v.                                                              (Docket No. 83)
 7   LAMAR LEE COLLINS,
 8                          Defendant.
 9         Pending before the Court is the United States’ motion to admit hearsay at the revocation
10 preliminary hearing. Docket No. 83. Defendant responded and the United States replied. Docket
11 Nos. 87, 89.
12         Federal Rule of Evidence 1101(d)(3) clearly states that the Federal Rules of Evidence do
13 not apply to a preliminary examination in a criminal case; therefore, hearsay is clearly admissible
14 at such preliminary examination. The Court does not need a motion from a party in order to
15 comply with Federal Rules, including FRE 1101(d)(3); rather, such motion serves no purpose other
16 than to clutter the Court’s docket. Accordingly, the United States’ motion, Docket No. 83, is
17 DENIED as unnecessary.
18         IT IS SO ORDERED.
19         DATED: January 30, 2020.
20
21
22                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28

                                                    1
